DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art references of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claims 1 or 11, specifically the newly-recited feature in claim 1 in conjunction with the remaining limitations of claim 1, and “wherein the first end of the jaw contacts a wheel disposed on the underside surface of the dome member” in claim 11 in conjunction with the remaining limitations of claim 11.
Regarding claim 1, none of the prior art references of record, either individually or in combination, render obvious the new limitation for the reasons discussed in the Final Action mailed 7/2/2020 (see Final Act. 11). Regarding claim 11, the feature of the jaw contacting a wheel disposed on the underside surface of the dome mirrors the language of previously objected-to dependent claim 10. See Final Act. Mailed 4/22/2019 at page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/Primary Examiner, Art Unit 3642